Citation Nr: 0025566	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  96-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a timely substantive appeal (SA) was filed with 
respect to a January 1995 rating decision.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


INTRODUCTION

The veteran served on active duty from May 1984 to November 
1992.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


This case was last before the Board of Veterans' Appeals 
(Board) in August 1997, at which time it was remanded to the 
RO for further development and adjudicative actions referable 
to the issues of whether new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for sinusitis and asthmatic bronchitis, and 
whether a SA had been timely filed in a claim of entitlement 
to service connection for vaginitis, squamous cell metaplasia 
and dysplasia of cervix.

In December 1999 the RO determined that a SA had not been 
filed in a claim of entitlement to service connection for 
vaginitis, squamous metaplasia and dysplasia of cervix; 
granted entitlement to service connection for sinusitis with 
assignment of a 10 percent evaluation effective November 21, 
1992; and granted entitlement to service connection for 
asthma, asthmatic bronchitis with assignment of a 10 percent 
evaluation effective November 21, 1992.  The RO also denied 
entitlement to service connection for an undiagnosed illness 
manifested by abnormally high white blood cell count.  

The veteran has not filed a notice of disagreement with the 
grants of service connection for sinusitis and asthma with 
asthmatic bronchitis, nor with the denial of entitlement to 
service connection for an undiagnosed illness manifested by 
abnormally high white blood cell count.  Accordingly, these 
claims are not considered part of the current appellate 
review.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  In July 1994 the RO denied entitlement to service 
connection for vaginitis, squamous metaplasia and dysplasia 
of cervix.

2.  In October 1994 the veteran filed a notice of 
disagreement (NOD) with the July 1994 denial.

3.  In January 1995 the RO affirmed the denial of entitlement 
to service connection for vaginitis, squamous metaplasia and 
dysplasia of cervix.

4.  The RO issued a Statement of the Case (SOC) addressing 
the denial in January 1995.

5.  In October 1995 the veteran filed a notice of 
disagreement (NOD) with the January 1995 RO determination.

6.  In January 1996 the RO issued a SOC addressing the 
January 1995 denial.

7.  In June 1996 the veteran filed a SA.


CONCLUSION OF LAW

The June 1996 SA of the January 1995 rating decision was not 
timely filed.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1992 the veteran filed a claim of entitlement to 
service connection for vaginitis, squamous metaplasia and 
dysplasia of cervix.

In July 1994 the RO denied entitlement to service connection 
for vaginitis, squamous metaplasia and dysplasia of cervix.

In October 1994 the veteran filed a NOD with the July 1994 
rating decision.


In January 1995 the RO affirmed the denial of entitlement to 
service connection for vaginitis, squamous metaplasia and 
dysplasia of cervix.

The RO issued a SOC addressing the denial of entitlement to 
service connection for vaginitis, squamous metaplasia and 
dysplasia of cervix in January 1995.

In October 1995 the veteran files a NOD of with the January 
1995 RO rating decision.

In January 1996 the RO issued a SOC addressing the January 
1995 denial of service connection for vaginitis, squamous 
metaplasia and dysplasia of cervix.

The veteran submitted a SA in June 1996.


Criteria

Jurisdiction of the Board exclusively extends over appeals 
involving benefits under the laws administered by the 
Department of Veterans Affairs.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101(a) (1999).  An appeal consists of a 
timely filed NOD in writing and after a SOC has been 
furnished, a timely filed SA.  38 C.F.R. § 20.200 (1999).

Appellate review is initiated by a NOD and completed by a SA 
after a SOC is furnished.  The NOD must be filed within one 
year of the date of the mailing of the result of the initial 
review or determination.  A SA must be filed within 60 days 
from the date that the RO mails the SOC to the appellant, or 
within the remainder of the one year period from the date of 
the notification of the rating action, whichever period ends 
later.  38 U.S.C.A. § 7105;  38 C.F.R. § 20.302(b) (1999).

An extension of the 60 day period for filing a SA may be 
granted for good cause shown.  A request for such extension 
must be made in writing and must be made prior to expiration 
of the time limit for filing the SA.  Otherwise, the 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.202, 20.302, 20.303.  See also 38 U.S.C.A. § 7108; YT 
v. Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. 
App. 554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if there is a failure to comply with 
the law or regulations, it is incumbent upon the Board to 
reject the application for review on appeal.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the documentation will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b).  The same holds true for the date of 
the mailing of a supplemental statement of the case (SSOC).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board.  38 U.S.C.A. § 7105(d)(3).


Analysis

Because the appellant did not file a timely SA (June 1996) or 
response to the January 1996 SOC, pursuant to the statutory 
provisions of 38 U.S.C.A. § 7105(d)(3), the Board therefore 
concludes that a timely SA to the Board, as described by 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b)(c), was not 
perfected.  YT v. Brown, 9 Vet. App. 195 (1996).  See also 
Roy v. Brown, 5 Vet. App. 554 (1993).  The veteran never 
requested an extension for filing her SA.

Thus, in the absence of a timely perfection of the appeal, 
the Board is without justification to consider the underlying 
claim of entitlement to service connection for vaginitis, 
squamous metaplasia and dysplasia of cervix, and the appeal 
must be denied.

The Board cannot overlook the fact that no deficiency of 
notice to the veteran has been claimed, nor has it been 
argued that a mitigating factor prevented the timely filing 
of her SA.  It is this evidence which the Board finds 
preponderates against the claim.  

Accordingly the January 1995 rating decision wherein the RO 
affirmed the denial of entitlement to service connection for 
vaginitis, squamous metaplasia and dysplasia of cervix is 
final.

The Board also points out that no determination is being made 
on the merits of this claim, since it is not properly before 
the Board on appeal at this time.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.200; Rowell, 4 Vet. App. 9 (1993); Roy, 5 Vet. 
App. 554 (1993).


ORDER

The appeal to establish that the June 1996 SA was timely 
filed within the applicable time limit for perfecting the 
veteran's appeal of a January 1995 rating decision is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

